DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that Jin does not teach the claimed feature of "when performing the non-coloring modeling operation only based on the modeling data, any one of the nozzles of the plurality of heads for colored inks discharges the ink droplets to an inner area, which is an area positioned at an inner side of the outer periphery area" (Remarks Pg. 10, emphasis omitted)
Examiner understands Applicant’s position that Jin uses an extruder to deposit multiple colors through a nozzle and that purging the nozzle inside the part is different from depositing colored ink inside the part.
However, Jin nevertheless teaches that “leftover” material can be deposited inside the part. This means that a person of skill would have known that an excess of a color could be used for providing infill “where color provides little or no value (e.g., aesthetic value)” [P0059 of Jin] instead of being wasted. The “excess” in Tochimoto would be different than the “excess” in Jin because they are different styles of machines, however, the basic idea of putting excess/leftover/waste material inside the part instead of wasting it would apply.
In other words, Examiner’s position is that 
(A) the technique of using an excess of a suitable material as a filler or filling; and 
(B) the visible outer layer of an article provides the aesthetic appearance. 
Jin serves as evidenced to both of these points.
The combination therefore is not that Jin is wholesale incorporated into Tochimoto, but rather that a person of skill in the art would have known that excess material can be used up by being provided to the interior of the part.
Tochimoto specifically states that “the color information may cover only the surface of a 3D model or may cover even the interior of the model. In molding in the latter case, it is possible to use only the color information on the surface of the model or to use all color information covering even the interior of the model” [P0127]. Thus, Tochimoto specifically teaches that
color material can be applied to the interior
color information can be ignored at the inner area
Therefore, a person of skill in the art would know that it was possible to use leftover color material in the interior of the part as taught by Jin in the Tochimoto process.
Examiner believes that the combination of Tochimoto and Jin is sufficient to render the claim obvious, however, to obviate the issue, a new reference is introduced, Lin (US 20070279654 A1). Lin teaches an “Automatic Ink/toner Consumption Optimization System “ (Title) wherein “By controlling the amounts of each color dispensed where the least abundant color is conserved, the life of the cartridge is extended” (Abstract).
Accordingly, Lin provides further motivation to employ the step of depositing colored materials to the interior of the part for the purpose of equalizing ink usage “to maximize usage of colors in said container(s) and to minimize frequency of replacement of said container(s) in said system” (Claim 1)
In other words, in the field of additive manufacturing it would have been known:
colored material can be applied to the interior
color information can be ignored at the inner area
leftover or excess color material can be used as a filler instead of being wasted
And, in the related field of inkjet printing it would have been known that:
excess color ink can be used to equalize color usage
Accordingly, a person of skill in the art of additive manufacturing using colored ink would have found the idea of depositing excess colored ink in the middle of the part based on ink reservoir levels instead of model information to be obvious in order to minimize the frequency of refilling said inks.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto (US 20020167101 A1) and further in view of Jin (US 20150251357 A1) in view of Lin (US 20070279654 A1).
	In reference to claim 1, Tochimoto discloses a method for modeling a three-dimensional object configured to use a curable resin and to model a three-dimensional object by a lamination modeling method, the curable resin being a resin that is cured depending on a predetermined condition (“3D object molding apparatus… with three colors (Y, M, C), thereby permitting reproduction of the color intensity and gradations in the coloring of the 3D molded product (21)” [Abstract]), the method using:
a plurality of heads for colored inks comprising the curable resin, the plurality of
heads each including a nozzle and being configured to discharge ink droplets of colored inks having different colors from the nozzles respectively corresponding to the different colors by an inkjet method (“the tanks 18a to 18c hold yellow-(Y-), magenta-(M-), and cyan-colored (C-colored) resins, respectively, and the tank 18d holds a white-colored (W-colored) resin. The tank 18e holds a supporting part resin” [P0064] and see Fig 1, annotated copy shown below. and “injection nozzles (15 a to 15 c) are coloring nozzles to jet colored resins in molding color portions of the 3D molded product” [Abstract]), and

    PNG
    media_image1.png
    534
    478
    media_image1.png
    Greyscale

a curing unit configured to cure the curable resin (“curing” [P0003]), and
the method comprising:
controlling operations of the plurality of heads for colored inks and the curing unit (“computer 11 coverts a 3D object to be molded which has, for example, color patterns on its surface, into a data format as model data” [P0069]),
performing a coloring modeling operation and a non-coloring modeling operation to a surface of the three-dimensional object, wherein
when performing the coloring modeling operation based on a on both a modeling data and a coloring data, in which the modeling data is a shape information of the 3d object and the coloring data is a color image information of the three-dimensional object, the plurality of heads for colored inks discharge the ink droplets outer periphery area of the three-dimensional object, which is an area of which a color is capable of being visibly recognized from an outside of the three-dimensional object (“This model data to be the basis for molding may be 3D color model data produced by common 3D CAD modeling software” [0069] and “data conversion means (not shown) provided within the drive control unit 12 converts the section data (e.g., makes tone conversion) to produce information on the layer shape and color suitable for the size of droplets from the injection nozzles 15 a to 15 e” [P0077]. And, see Figs 3-4 and 17 shows that the heads for colored inks are used to an inner area and an outer periphery area).
Tochimoto further states that “colored materials are used as surface materials of the 3D molded product and an achromatic material as the interior material, but the present invention is not limited thereto. For example, colored materials may be used as interior materials” [0229]. In this context, where “an interior material … is invisible to the outside,” [0052] the modeling would not be based on color data because the material is invisible to the outside. 
While Tochimoto clearly teaches using at least one of the plurality of heads for colored inks to discharge discharges the ink droplets to an inner area, which is an area positioned at an inner side of the outer periphery area, Tochimoto does not explicitly state that when performing the non-coloring modeling operation only based on the modeling data.
In the same field of endeavor and reasonably pertinent to the particular problem faced by the inventor, method for modeling three-dimensional object (abstract) with reduced cost (0092), Jin discloses that “leftover (or "transitional") material may have to be purged before a next material of a different color physical characteristic can be prepared and deposited. Thus, at block 308, potential areas of the layer for depositing transitional materials may be identified. The identified areas may be defined as one or more units where color provides little or no value (e.g., aesthetic value). For example … interior fill regions that will be invisibly enclosed within the object once the fabrication is complete” [0059].
Jin discloses that the purging process occurs in during transitions between one color and another in an extruder. That is, Jin is worried that, for example, a sudden change from yellow to blue would result in a transitional amount of green material. Thus, Jin deposits this waste green material as infill. A person of skill would recognize that this approach to minimizing waste could be similarly applied in the related technology of Tochimoto to use colored resin as binder inside the part when it is available in excess “leftover”, even if color transitions are not a concern. A person would be inherently motivated to use up extra materials instead of throwing them away due to savings in efficiency and cost.
Jin teaches that “leftover” material can be deposited inside the part. This means that a person of skill would know that if, the machine of Tochimoto comprised an excess of a color if could be used for providing infill “where color provides little or no value (e.g., aesthetic value)” [P0059 of Jin] instead of being wasted. The “excess” in Tochimoto would be different than the “excess” in Jin because they are different styles of machines, however, the basic idea of putting excess/leftover/waste material inside the part instead of wasting it would apply.
Thus, a person of skill in the art would have known 
(A) the technique of using an excess of a suitable material as a filler or filling; and 
(B) the visible outer layer of an article provides the aesthetic appearance. 
The combination is not that Jin is wholesale incorporated into Tochimoto, but rather that a person of skill in the art would have known that leftover or excess material can be used up by being provided to the interior of the part.
Tochimoto specifically states that “the color information may cover only the surface of a 3D model or may cover even the interior of the model. In molding in the latter case, it is possible to use only the color information on the surface of the model or to use all color information covering even the interior of the model” [P0127, emphasis added]. Thus, Tochimoto specifically teaches that
(1) color material can be applied to the interior
(2) color information can be ignored at the inner area
Therefore, a person of skill in the art would have known that it was possible to use leftover color material in the interior of the part as taught by Jin in the Tochimoto process.
The combination of Tochimoto and Jin is sufficient to render the claim obvious, however, a further motivation is provided in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, ink management (Title), Lin teaches an “Automatic Ink/toner Consumption Optimization System “ (Title) wherein “By controlling the amounts of each color dispensed where the least abundant color is conserved, the life of the cartridge is extended” (Abstract).
Accordingly, Lin provides further motivation to employ the step of depositing colored materials to the interior of the part for the purpose of equalizing ink usage “to maximize usage of colors in said container(s) and to minimize frequency of replacement of said container(s) in said system” (Claim 1)
In other words, in the field of additive manufacturing it would have been known:
color material can be applied to the interior
color information can be ignored at the inner area
leftover or excess color material can be used as a filler instead of being wasted
In the related field of inkjet color management, it would have been known that:
excess color ink can be used to equalize color usage
Accordingly, a person of skill in the art of additive manufacturing using colored inks provided by inkjets would have found the idea of depositing excess colored ink in the middle of the part based on ink reservoir levels instead of model information to be obvious in order to minimize the frequency of refilling said inks.
The combination would be achievable by using any excess or extra color resins inside the part if they are in excess. Tochimoto allows for colored materials to be used as interior materials [P0229 of Tochimoto]. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that when performing the non-coloring modeling operation only based on the modeling data, any one of the nozzles of the plurality of heads for colored inks to discharge discharges the ink droplets to an inner area, which is an area positioned at an inner side of the outer periphery area.
A person having ordinary skill in the art would have been specifically motivated to perform the non-coloring modeling operation only based on the modeling data such that any available material could be used as the internal material in order to use up leftover materials and reduce waste by applying a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In reference to claim 2, the combination discloses the method as in claim 1.
Tochimoto further discloses wherein the curable resin is an ultraviolet curable resin that is cured by ultraviolet irradiation, and
wherein the curing unit is an ultraviolet light source configured to generate ultraviolet for curing the ultraviolet curable resin (“it is also possible to use photoresist or thermosetting resins, but in this case, an energy line irradiation device becomes necessary to cure the resins” [P0066]. An irradiation device means a device that outputs radiation having a range of wavelengths, a range of wavelengths for curing a photoresist encompasses and renders UV curing obvious).
In reference to claim 3, the combination discloses the method as in claim 1.
Tochimoto further discloses even when coloring the surface of the three-dimensional object on the basis of the coloring data, using at least one of the heads for colored inks to discharge the ink droplets to the inner area (“colored materials may be used as interior materials” [0229]).
In reference to claim 4, the combination discloses the method as in claim 1.
Tochimoto further discloses wherein inkjet heads for respective colors of process colors are provided as the plurality of heads for colored inks, and
wherein at least one of the heads for colored inks configured to discharge the ink droplets to the inner area is an inkjet head for any one color of the process colors (“injection nozzles (15 a to 15 c) are coloring nozzles to jet colored resins in molding color portions of the 3D molded product” [Abstract]).
In reference to claim 5, the combination discloses the method as in claim 1.
Tochimoto further discloses when performing the non-coloring modeling operation based on the modeling data operations of the plurality of heads for colored inks are controlled so that a color of the outer periphery area becomes a color within a preset range (A preset range is any color, the cited prior art would form any color when not coloring the surface of the three-dimensional object on the basis of the image).
In reference to claim 6, the combination discloses the method as in claim 1.
Tochimoto further discloses further using: a head for achromatic ink configured to discharge ink droplets of achromatic ink by the inkjet method (“transparent resin” [P0127] and “the use of a white resin allows representation of blight colors” [Abstract]. If a white or transparent resin is used then it implies that one of the inkjets supplies the transparent resin).
at least when not coloring the surface of the three-dimensional object on the basis of the image, enabling the head for achromatic ink to discharge the ink droplets to at least the inner area (“achromatic material as the interior material” [0229])
In reference to claim 7, the combination discloses the method as in claim 6.
Tochimoto further discloses wherein the achromatic ink is white ink or transparent ink (“transparent resin” [P0127] and “the use of a white resin allows representation of blight colors” [Abstract]. If a white or transparent resin is used then it implies that one of the inkjets supplies the transparent resin).
In reference to claim 8, the combination discloses the method as in claim 6.
Tochimoto further discloses wherein the achromatic ink is transparent ink (“transparent resin” [P0127]. If a transparent resin is used then it implies that one of the inkjets supplies the transparent resin), and
when coloring the surface of the three-dimensional object on the basis of the image, using the head for achromatic ink to discharge the ink droplets to at least a coloring area of the outer periphery area (“the use of a white resin allows representation of blight colors” [Abstract]).
In reference to claim 9, the combination discloses the method as in claim 1.
Tochimoto further discloses further using: a head for modeling material configured to discharge ink droplets of ink for modeling the three-dimensional object and having a color different from the plurality of heads of colored inks by the inkjet method (“white ink” [P0203]),
at least when not coloring the surface of the three-dimensional object on the basis of the image, using at least one of the heads for colored inks and the head for modeling material to discharge the ink droplets to the inner area (“achromatic material as the interior material” [0229])
In reference to claim 10, the combination discloses the method as in claim 9.
Tochimoto further discloses a mounting table configured to place the three-dimensional object being modeled on an upper surface thereof (“Z-directional driving unit 14 is driving means provided to lower the stage 20 as one or several layers of a 3D molded product are formed on the stage 20” [P0056]. Also see Fig 1.);
wherein at least one of the heads for colored inks and the head for modeling material discharge the ink droplets towards the mounting table, thereby forming respective ink layers configuring the inner area (See Fig 1.).
 In reference to claim 11, the combination discloses the method as in claim 1.
Tochimoto further discloses further using: a head for support material configured to discharge ink droplets, which become a material of a support layer configured to surround an outer periphery of the three-dimensional object being modeled and to support the three-dimensional object, by the inkjet method (“the computer 111 adds the shape of overhang supporting parts to the section data as necessary during conversion of the object to data format” [P0008]),
using the head for support material to discharge the ink droplets to an area in which the support layer is to be formed (“the supporting part resin is jetted to form the overhang supporting parts 22 to support overhanging portions” [0080]), and
at least when not coloring the surface of the three-dimensional object on the basis of the image, also using at least one of the heads for colored inks to discharge the ink droplets to the area in which the support layer is to be formed (“resins other than the supporting part resin may be made of the same resin material or of different ones” [0064]).
In reference to claim 12, the combination discloses the method as in claim 11.
Tochimoto further discloses wherein the head for support material and at least one of the heads for colored inks are configured to discharge ink droplets of inks having different properties to the area in which the support layer is to be formed (Tm support < Tm other allows “only the resin forming the overhang supporting parts 119 to be melted and removed, thereby producing a desired 3D molded product” [P0009])
In reference to claim 13, the combination discloses the method as in claim 11.
Tochimoto further discloses further using: a mounting table configured to place the three-dimensional object being modeled on an upper surface thereof (“Z-directional driving unit 14 is driving means provided to lower the stage 20 as one or several layers of a 3D molded product are formed on the stage 20” [P0056]. Also see Fig 1.);
wherein the head for support material and at least one of the heads for colored inks are configured to discharge ink droplets of inks having different adhesion strengths to the mounting table to the area in which the support layer is to be formed (Tm support < Tm other allows “only the resin forming the overhang supporting parts 119 to be melted and removed, thereby producing a desired 3D molded product”  [P0009]. Thus at least when T>Tm of support material, the adhesion of the colored inks would be greater).
In reference to claim 14, the combination discloses the method as in claim 13.
Tochimoto further discloses enabling at least one of the heads for colored inks to discharge the ink droplets to the area in which the support layer is to be formed at least upon formation of an ink layer of the support layer closest to the mounting table (“resins other than the supporting part resin may be made of the same resin material or of different ones” [0064]. Using colored inks as the first layer is an obvious selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.).
In reference to claim 15, the combination discloses the method as in claim 11.
Tochimoto further discloses a mounting table configured to place the three-dimensional object being modeled on an upper surface thereon (“Z-directional driving unit 14 is driving means provided to lower the stage 20 as one or several layers of a 3D molded product are formed on the stage 20” [P0056]. Also see Fig 1.),
using at least one of the heads for colored inks and the head for support material to discharge the ink droplets towards the mounting table, thereby forming respective ink layers configuring the support layer (“resins other than the supporting part resin may be made of the same resin material or of different ones” [0064]. Using colored inks as a support layer is an obvious selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.).
In reference to claim 16, the combination discloses the method as in claim 11.
Tochimoto further discloses enabling at least one of the heads for colored inks to discharge the ink droplets to the area in which the support layer is to be formed, thereby forming a pillar-shaped body, which is formed as the colored inks overlap with each other, in the support layer (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).
	Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto (US 20020167101 A1) in view of Lin (US 20070279654 A1) and Jin (US 20150251357 A1).
Similar rejection as above, written in summary form, and the order of Jin and Lin are reversed:
In reference to claim 1-16, Tochimoto discloses a method for modeling a three-dimensional object as explained above except the non-coloring modeling operation (Fig 1 and description thereof). 
Tochimoto teaches that color can be applied to the interior and that color information can be ignored when forming the interior [P0127[, but does not explicitly teach depositing colored inks inside the part without using the coloring data.
In the same field of endeavor, Lin teaches that colored inks can be deposited on the basis of inventoried amounts of ink.
The combination of Tochimoto and Lin would result in adapting Tochimoto to normalize the use of ink for the purpose of reducing ink refilling to improve efficiency.
Lin teaches applying the excess ink without impacting the print by applying the in-excess ink to the print to within a formulated color (e.g., “produce a desired color marking… dispense a most abundant color or colors to said marking system and conserve dispensing of least abundant color or colors to said system” [Claim 1] and see [P0007 and the “For example.” portion at P0015]).
Lin does not teach applying the in-excess ink inside the print.
In the same field of endeavor, Jin teaches that excess print material can be applied to an interior of a print “where color provides little or no value (e.g., aesthetic value)” [P0059 of Jin] in order to reduce waste.
The technique of applying ink inside the part of Jin would naturally lend itself to the ink related technique of automatic ink consumption optimization of Lin when they are adapted to 3D printing. That is, since Jin allows for color to be used as a filler it would obviously be a suitable location for depositing excess ink and thereby accomplish the goal of optimizing ink consumption in a 3D printed part.
Therefore, it would have been obvious to modify the method to comprise the non-coloring modeling operation as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140277661 A1  teaches “the fabrication device may be configured to deposit the leftover transition material on an infill area, such as an interior geometry/position within the three-dimensional model that is not visible when the object is completely fabricated”
See Wein (US 6321906 B1) “the use of this otherwise unused material for a dual purpose conserves on materials thus reducing manufacturing costs and load on the environment by reducing waste products during the manufacturing process”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744